Judgment dismissing the complaints in this consolidated action modified to reverse, on the facts and the law, the dismissal of the complaint of plaintiff Verlaque and grant judgment *810in his favor in the amount of $10,000 for the personal injuries sustained by him and in the amount of $300 for the property damage, together with costs of the action and appeal against defendant, Weldon, and the judgment as thus modified is otherwise affirmed. On examination of the entire record, especially with respect to the testimony of the disinterested pedestrian witnesses, the decision on the Verlaque complaint is contrary to the weight of the credible evidence, even after according the greatest significance, as we should, to the opportunity of the trier of the facts to assess the testimony of the witnesses who appeared before him. Plaintiff Verlaque established his freedom from contributory negligence, and we agree that defendant Weldon was properly found guilty of negligence.
Concur — Breitel, Rabin, McNally and Stevens, JJ.; Botein, P. J., dissents and votes to affirm. Settle order.